COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-04-239-CV



CINDY SEALE, AS NEXT FRIEND OF	APPELLANTS

KATHERINE M. WATTS, AND  

KATHERINE M. WATTS



V.



HERITAGE ST. JOSEPH GARDENS IN 	APPELLEES

ITS ASSUMED OR COMMON NAME; 

HERITAGE GERIATRIC HOUSING DEVELOPMENT

IX, INC.; INDIVIDUALLY AND D/B/A HERITAGE

ST. JOSEPH GARDENS; HERITAGE HOUSING

DEVELOPMENT, INC., INDIVIDUALLY AND

D/B/A HERITAGE ST. JOSEPH GARDENS;

HERITAGE HOUSING V, INC., INDIVIDUALLY

AND D/B/A HERITAGE ST. JOSEPH GARDENS





----------

FROM THE 67
TH
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

On September 27, 2004, we notified appellants that the trial court clerk responsible for preparing the clerk’s record in this appeal informed the court that payment arrangements had not been made to pay for the record as required by T
EX.
 R. A
PP.
 P. 35.3(a)(2).  We stated we would dismiss the appeal for want of prosecution unless appellants, within ten days, made arrangements to pay for the clerk’s record and provided this court with proof of payment.

Because appellants have not made payment arrangements for the clerk’s record, it is the opinion of the court that the appeal should be dismissed for want of prosecution.  Accordingly, we dismiss the appeal.  
See
 T
EX
. R. A
PP
. P. 37.3(b), 42.3(b).

Appellants shall pay all costs of the appeal, for which let execution issue.



PER CURIAM







PANEL D:	HOLMAN, GARDNER, and WALKER, JJ.



DELIVERED: November 12, 2004

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4
.